At the outset, I wish 
to congratulate President Ashe on his election to the 
presidency of the General Assembly at its sixty-eighth 
session and express my confidence that under his able 
and wise guidance, the Assembly will successfully 
accomplish its many tasks. I would also like to pay 
tribute to the tireless efforts of last year’s President, His 
Excellency Mr. Vuk Jeremi., and extend my appreciation 
for the effectiveness with which he directed the work of 
the Assembly at the previous session.

Fiji reached a pivotal moment in its history earlier 
this month, when His Excellency the President of 
the Republic of Fiji promulgated the nation’s new 
Constitution. This Constitution introduces the first 
genuine democracy that Fiji will enjoy since we gained 
independence from the United Kingdom in 1970. Forty-
three years and three Constitutions later, we finally 
have a Constitution that is worthy of the Fijian people. 
It is a Constitution that meets the test of a genuine 
democracy, that upholds the legal and moral basis of a 
common and equal citizenry without denying anyone’s 
individuality or culture. 

The 2013 Fijian Constitution enshrines principles 
that are at the heart of all the world’s great liberal 
democracies: an independent judiciary, a secular State 
and a wide range of civil, political and socioeconomic 
rights. It recognizes the indigenous peoples of Fiji and 
their customary practices, protects the rights of the 
predominantly indigenous landowners and those of their 
tenants, demands accountability and transparency from 
Government officials, builds strong and independent 
institutions and replaces our old weighted electoral 
system with one based on the principle of one person, 
one vote, one value. That historic achievement is the 
culmination of a path that Fiji embarked on in 2007 
to establish a modern and stable society that can be a 
proud and responsible part of the global community. 

For years we struggled to be a nation under a system 
that created different classes of citizens and in which 
the votes of some Fijians counted more than others. 
How could we be one nation when our fundamental law 
said that we were not one people? The very idea of a 
just and equal society, of an accountable Government 
and of loyalty to the nation State was being eroded from 
within. There were too many elites who thought the 
best way to entrench their own privileges was to sow 
the seeds of division and undermine our independent 
institutions. The removals of the Government in 1987 
and 2000 were the most radical expressions of that 
dysfunction.

As a result, tens of thousands of Fijians suffered, 
and many made the decision to leave their home 
forever — to leave Fiji. As I have said before, that is 
one of the most shameful episodes of our history, and 
I am determined that it must never, ever happen again. 
We must never allow a fellow citizen to be second class 
or to be less than an equal of his neighbour. Surely, such 
a basic principle as that deserves the full support of all 
nations that would never accept any less for their own 
people.

So we have set out to make a change for the good, a 
permanent change that would set the nation on a straight 
course and allow Fiji to finally reach the potential 
it had when we so enthusiastically embraced our 
independence. It has been a long journey, and we have 
faced numerous challenges along the way. But it is with 
great pleasure and deep honour that I stand here today 
and say: our national compass has finally been reset. 
Under the new Constitution, we are heading towards 
Fiji’s first genuinely democratic elections by September 
2014 and a much brighter future as one nation.

With every month that passes, we are building 
the foundations of our new parliamentary democracy. 
Unlike in the past, we are building a credible and fair 
system that will guide that process. Four political 
parties have registered thus far under the new laws, 
which create transparency and accountability, and 



close to 540,000 Fijians — out of an estimated 620,000 
eligible voters — have registered for the 2014 election.

Many modern, stable democracies have gone 
through their own turbulent periods. Some have gone 
through decades of instability and bloodshed, while 
others have had a single defining moment. Those 
events changed the course of history. They turned 
their countries from bastions of elitism and oppression 
into nations of freedom, equality and true democracy. 
The United States has its Bunker Hill and Civil War. 
France has the storming of the Bastille and the French 
revolution. Australia has the Eureka Stockade, and 
Britain has had a bloody history as it struggled to 
establish a constitutional monarchy. We Fijians have 
also had our share of turbulence.

Regrettably and to our great disappointment, some 
of our oldest friends had no faith in us. They abandoned 
us and sought to punish us with sanctions. We sought 
their assistance and understanding, but they turned 
their backs on us. They chose to support a form of 
democracy, governance and justice in Fiji that they 
would never have accepted for themselves. We hope 
that they see now that we were true to our word. All 
nations struggle over time to overcome their unique 
challenges, to correct historic sins and to be worthy of 
the principles on which they were founded. We in Fiji 
are no different. Our isolation led us to seek out new 
relationships, which have proven fruitful. Now, our 
standing in the world has never been stronger. 

A key principle that has guided Fiji’s political 
development and foreign policy and is soundly 
grounded in the Charter of the United Nations is 
that we determine our own destinies as sovereign 
States. At the same time, we recognize the necessity 
of collaborating with all Member States of the United 
Nations with the aim of supporting sustainable world 
peace, substantive justice, dignity and respect for all. It 
is that spirit of collaboration that has inspired us to go 
beyond parochial interests and reach out to help others. 
That spirit enjoins us to be loyal to common ideals, 
goals, values and principles. They remain our guiding 
beacons as we navigate our way in this millennium.

The theme set by the President to guide the general 
debate at this sixty-eighth session, which is “The 
post-2015 development agenda: setting the stage,” 
is most fitting for the juncture at which the United 
Nations stands. In the midst of increasing poverty and 
underdevelopment and during an era of unprecedented 
wealth accumulation and technological advances, the 
rift that divides the rich and the poor zones of the world 
ever widens. We must therefore not lose focus on one 
imperative of our time: equality among nations, big and 
small, is central to the relevance, credibility and even 
survival of this global Organization.

In that regard, we are encouraged by the progress 
made thus far in the General Assembly towards 
expeditiously launching the follow-up mechanisms 
agreed at the Rio+20 Conference in 2012. Throughout 
the course of this year, the Group of 77 and China 
has emphasized that the road map towards a post-
2015 development agenda needs to address the 
implementation gaps of the Millennium Development 
Goals, with poverty eradication remaining an 
overarching goal. The new development agenda must 
be universal, applicable and relevant to all Member 
States. Let me also stress that the new development 
agenda should be centred on economic development 
that supports both social inclusion and environmental 
sustainability.

Our common desire for a transformative global 
development agenda beyond 2015 can best be achieved 
through collective efforts and an enhanced global 
partnership. Such efforts must place the development 
and well-being of people at its core. If the international 
community and national Governments seriously 
commit to an agenda for meaningful transformation 
at the structural, institutional and normative levels, 
the post-2015 development agenda has the potential of 
achieving a paradigm shift in global conditions.

Fiji’s commitment to being a good global citizen 
is manifested through our ongoing engagement with 
the United Nations and its associated agencies and 
secretariats. Our decision to take on the mantle of 
chairing the Group of 77 and China for the year 2013 
was informed by the fact that Fiji embraces its rights 
as an equal Member of the United Nations and that we 
must therefore also carry all the due responsibilities 
expected of us within this great family of nations.

Fiji’s commitment to United Nations peacekeeping 
remains unwavering. It is a source of great pride 
that, for a nation of our size, we are able to make a 
meaningful and significant contribution. For the past 
three decades, we have always responded to the call 
of the United Nations to serve, including in the most 
difficult circumstances around the world. While we 
fully recognize the risks involved, Fiji’s confidence in 



its peacekeepers prompted us to provide troops to the 
Golan Heights this year to assist the United Nations in a 
time of need. The many years of service of Fijian troops 
in the Middle East region, particularly in Lebanon, 
Iraq and Sinai, are an asset that our troops take with 
them to that mission. Fiji also sees police peacekeeping 
and contributions in the corrections and justice sector 
as important in building local State institutions that 
can be run by local authorities once peacekeeping 
missions end, and we are building on our many existing 
commitments in that regard in Liberia, Darfur and 
South Sudan.

It is up to us in the General Assembly to ensure 
that all support possible is given to troop- and 
police-contributing countries serving on the ground, 
including through clear and appropriate policy 
guidance. For the good of the countries concerned, 
we must not abdicate that responsibility. I urge us 
all to work together in the United Nations to provide 
such concrete policy guidance, particularly as we see 
peacekeeping missions evolve into multidimensional 
and complex missions that differ greatly from early 
United Nations peacekeeping missions.

As a Pacific island nation, Fiji reaffirms its support 
for the efforts of small island developing States (SIDS) 
to achieve sustainable development. Not only are SIDS 
acutely vulnerable to the effects of climate change, such 
as sea-level rise, ocean acidification and the increased 
frequency of extreme weather events, but for some of 
us the threat is to our very existence. Our response 
to the plight of those most at risk must therefore be 
characterized by a requisite sense of urgency.

The convening of the third International Conference 
for Sustainable Development of SIDS in 2014 will be 
critical to addressing, in a very specific and concrete 
manner, the many challenges faced by SIDS. It is 
an opportunity for the international community to 
renew its commitment to the implementation of the 
decisions and agreements pertaining to SIDS. As 
the international community discusses the post-2015 
development landscape, including a successor to the 
Hyogo Framework for Action, we must ensure that a 
new model accounts for and addresses the risks we 
face. This is particularly relevant for SIDS, where 
hundreds of millions of dollars in economic losses 
occur as a result of so-called natural disasters every 
year. Protecting development gains and investing in 
disaster resilience is vital to sustainable development.

The United Nations efforts to eradicate colonialism 
must forge ahead within the context of the Special 
Political and Decolonization Committee, of which 
Fiji is a member. Through the Pacific regional body 
known as the Melanesian Spearhead Group, Fiji works 
together with other members of the Fourth Committee 
to accelerate the process of decolonization.

In reforming and developing its information and 
communication technology (ICT) infrastructure, Fiji 
has adopted a comprehensive approach by combining a 
national framework for ICT development with effective 
and pragmatic policies and initiatives to deliver results 
directly to the Fijian people. That approach is bearing 
fruit. Fiji has achieved 95 per cebt mobile coverage, 
including 3G; concluded one of the region’s first open 
auctions for the 4G spectrum; and is implementing a 
number of innovative initiatives to increase affordable 
access and improve services, including in the most 
remote parts of our country.

The International Telecommunication Union, in its 
annual review of more than 150 countries’ delivery of 
ICT infrastructure and services to their populations, 
gave special recognition to Fiji as a developing country. 
Fiji tied for the third largest improvement of any 
country and is ranked fourth globally in percentage 
terms, having improved by 14 per cent.

As the first country to ratify the United Nations 
Convention on the Law of the Sea, Fiji has kept its 
oceanic obligations at the core of its foreign policy. 
While some disconnect exists between what is 
contained in international instruments and what is or 
is not implemented, we need a commitment to clear 
steps to turn words into actions in order to facilitate the 
sustainable management of ocean resources and make 
equitable the share of benefits from their utilization.

Fiji hosted the inaugural Pacific Islands 
Development Forum (PIDF) last month. Its formation 
makes the PIDF the only South-South organization in 
the Pacific region that provides for a multi-stakeholder 
platform where Governments, the private sector and 
civil society can discuss what we Pacific Islanders need 
to do to achieve sustainable development.

We look forward to a productive sixty-eighth 
session of the General Assembly. Let me reiterate our 
full support and cooperation with President Ashe and 
all members with a view to advancing the objectives 
of the United Nations and the aspirations of the global 
community.
